PER CURIAM.
This is an appeal from a sentence and order of probation entered upon defendant’s plea of nolo contendere. Defendant reserved his right to appeal the trial court’s refusal to apply the sentencing procedures of Section 39.111, Florida Statutes (1979). The trial court’s refusal to sentence the defendant as a juvenile was based upon the fact that defendant was indicted, rather than being transferred from the Juvenile Division. See Postell v. State, 383 So.2d 1169 (Fla.3d DCA 1980). This constituted error under the recent case of State v. Goodson, 403 So.2d 1337 (Fla. 1981), wherein the Supreme Court held that a child charged by indictment should be considered “transferred for prosecution to the Criminal Division of the Circuit Court pursuant to Chapter 39.” The defendant’s sentence is therefore vacated and the matter remanded for further sentencing procedures in accordance with State v. Goodson, supra.
In view of the necessity for resentencing, all other issues are found to be moot.
REVERSED FOR RESENTENCING.
ANSTEAD, MOORE and GLICKSTEIN, JJ., concur.